DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because abstract contains three paragraphs where one is “Figure 1” that is not referring to anything.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Specification contains use of reference number “18” which is called “spacer” and “retaining screw” on page 7.  Each reference character should correspond to only one named element. Please review specification for other instances of this issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 23, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, the limitation “preferably at least one of a first three pitches” is unclear as set forth in the claims. The term “preferably” is stated such that it is unclear whether the “one 
In claim 23, the limitation “the desired pitch is approximately in a range of a thread backlash” is unclear as set forth in the claims. It is unclear what exactly is encompassed by the “range of a thread backlash” such that it is also unclear what an approximate of that range is.
In claim 29, the term “a spacer” is unclear as set forth in the claims. The broadest reasonable interpretation this limitation is being interpreted as any physical space between the first and second milling cutter parts. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-21, 24-26, and 28-31, as best understood in view of the above rejections under 35 USC 112, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by prior art, International Publication No (WO 2010/101512, hereafter WO 512’). Examiner notes that applicant cited WO 512’ in the IDS on 09/09/2019.
Regarding claim 17, WO 512’ discloses a thread milling cutter (23, best seen in Figure 4B) for manufacturing a thread, the thread milling cutter (23) comprising: at least one section 
Regarding claim 18, WO 512’ teaches the thread milling cutter (23) according to claim 17, wherein the at least one first pitch (first pitch of 137) is constructed smaller (LCDE’) than the desired pitch (LCDE).
Regarding claim 19, WO 512’ discloses the thread milling cutter (23) according to claim 17, wherein the at least one first pitch (first pitch of 137, LCDE’) is arranged in an area of a first ten teeth of the multiple teeth (127), counted starting from a free (bottom end in Figure 4B) end of the thread milling cutter (23).
Regarding claim 20, WO 512’ teaches the thread milling cutter (23) according to claim 17, wherein at least a first two pitches (LCDE between 27 on 37) of the thread pitches, preferably at least one of a first three pitches and a first four pitches of the thread pitches, counted starting from a free (bottom) end of the thread milling cutter (23), correspond to the desired pitch (LCDE).
Regarding claim 21, WO 512’ discloses the thread milling cutter (23) according to claim 17, wherein a first pitch (LCDE) of the thread pitches is arranged between a fourth tooth (27, 
Regarding claim 24, WO 512’ teaches the thread milling cutter according to claim 17, wherein the thread milling cutter (23) is configured for (capable of) manufacturing an external thread (Figure 2A or 2B show the prior art producing an external thread) with means that secure against loosening (the threads produced secure against loosening) on a component or an internal thread (Figure 1A or 1B) with means that secure against loosening (threads produced secure against loosening) in the component, in a first step, the thread milling cutter (23) is advanced into a wall of the component (as seen in Figures 1A and 1B) and in another step, the thread milling cutter is moved along an extent of the wall (as seen in Figures 1A and 1B) once and in this way is moved in an axial direction by a lead of a thread turn (as seen in Figures 1A and 1B).
Regarding claim 25, WO 512’ discloses the thread milling cutter (23) according to claim 17, wherein the thread milling cutter (23) is configured for (capable of) manufacturing an external thread (as seen in Figures 2A or 2B) with means that secure against loosening (threads produced secure against loosening) on a component, wherein, in a first step, a component is provided with a diameter that corresponds to an outer diameter of an external thread to be manufactured, and wherein, in a second step, the thread milling cutter (23) is moved onto the component and is oriented with a longitudinal axis of the thread milling cutter parallel to a longitudinal axis of the external thread to be milled (as seen in Figures 2A or 2B), in a third step the thread milling cutter (23) is advanced in a radial direction into a wall of the component (as seen in Figures 2A and 2B), and in a fourth step, the thread milling cutter (23) is moved along an 
Regarding claim 26, WO 512’ teaches the thread milling cutter (23) according to claim 17, wherein the thread milling cutter (23) is configured for (capable of) manufacturing an internal thread in a component (as seen in Figures 1A and 1B), wherein, in a first step, a component with a hole with a diameter that corresponds to a core diameter of the internal thread to be manufactured is provided, and wherein, in a second step, a thread milling cutter (23) is moved into the hole and is oriented with a longitudinal axis of the thread milling cutter parallel to a longitudinal axis of the internal thread to be milled (as seen in Figures 1A and 1B), in a third step, the thread milling cutter (23) is 3Third Preliminary Amendment Docket No: 10051-44US (WFHO02US) advanced in a radial direction into a wall of the hole (as seen in Figures 1A or 1B), and in a fourth step, the thread milling cutter (23) is moved along an extent of the wall once and in this way is moved in an axial direction by one lead of a thread turn (as seen in Figure 1C).
Regarding claim 28, WO 512’ discloses the thread milling cutter (23) of claim 17, wherein the at least one section (37) with multiple teeth (27) is arranged on a first milling cutter part (57) and the second section (137) with multiple teeth (127) is arranged on a second milling cutter part (157), wherein the first (57) and second (157) milling cutter parts can be fixed relative to each other at different pitches (LCDE and LCDE’).
Regarding claim 29, WO 512’ teaches the thread milling cutter (23) of claim 28, wherein a spacer (space separating elements 57 and 157) is arranged between the first (57) and second (157) milling cutter parts.

Regarding claim 31, WO 512’ teaches the thread milling cutter (23) of claim 28, wherein one (57) or more (157) recesses run in an axial direction (as seen in Figure 4B) and are arranged on one of the first (57) and second milling cutter parts, wherein a projection (157), which is arranged on the other of the one of the first and second (157) milling parts, extends in an axial direction (as seen in Figure 4B) and engages in the one (157) or more recesses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, as best understood in view of the above rejections under 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over WO 512’ as applied to claims 23 above, and further in view of Non-Patent Literature Machinery’s Handbook 29th Edition.
Regarding claim 23, WO 512’ teaches the thread milling cutter (23) according to claim 17, wherein (there is) a deviation of a first pitch (LCDE’) from the desired pitch (LCDE). 
WO 512’ fails to directly disclose that the deviation is approximately in a range of a thread backlash.

th Edition, teaches the different general-purpose thread classes with “2G being the preferred choice. If less backlash or end play is desired, Classes 3G and 4G are provided”, such that deviating from the pitch to change classes to accomplish less backlash is disclosed on page 1921, paragraph 3 titled “General Purpose Acme Threads”.
One of ordinary skill in the art at the effective filling date of the invention would understand the definition of thread backlash, as taught by Machinery’s Handbook 29th Edition, and find it obvious to optimize the range of thread backlash to be in the range of the difference between the desired pitch and the deviated pitch for free movement. Furthermore, optimizing for the thread backlash can lead to less cuts and subsequently less machining time.
Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 512’ as applied to claims 22 and 27 above, and further in view of US Publication No. (US 2010/0260568 A1, hereafter Osawa).
Regarding claim 22, WO 512’ discloses the thread milling cutter (23) according to claim 17, wherein (there is) a deviation (LCDE’) of the at least one first pitch from the desired pitch (LCDE).
Prior art reference WO 512’ fails to directly disclose that the deviation of the at least one first pitch from the desired pitch is approximately in a range from 2% to 20%.
In the same field of invention, Osawa teaches the deviation (L2) of the at least one first pitch from the desired pitch (L1) is approximately in a range from 2% to 20% (support in [0020] where Osawa teaches that L2 is in a “value ranging from 0.7xL1 to 0.95xL1” implying the deviation, L2, can be anywhere from 30% to 5% of the desired pitch, L1).

Regarding claim 27, WO 512’ discloses the thread milling cutter (23) according to claim 22.
However, WO 512’ fails to directly disclose wherein the range is approximately 5% to 15% of the desired pitch.
In the same field of invention, Osawa teaches wherein the range is approximately 5% to 15% (support in [0020] where Osawa teaches that L2 is in a “value ranging from 0.7xL1 to 0.95xL1” implying the deviation, L2, can be anywhere from 30% to 5% of the desired pitch, L1) of the desired pitch (L1).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to have utilized the disclosure of Osawa and modified the values of the taught range from 5% to 30% to narrow it to the claimed range of 5% to 15%, since not only does this range lie in the range taught by Osawa, but furthermore, Osawa teaches varying pitches “allows the unequal intervals of the cutting edges, resulting from the difference in leads, to have a stable effect of suppressing the occurrence of chatter vibration” (Osawa, page .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 204 686 230 U, DE 10 2009 001333 A1, US 9533363 B2, US 9272348 B2, US 8944728 B2, US 20140334888 A1, US 20120093592 A1, US 20120045288 A1, US 20110182680 A1, US 20090162151 A1, and US 20070293329.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A PALUMBO whose telephone number is (571)272-5116. The examiner can normally be reached 730-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
VAP
Examiner
Art Unit 4124